
	
		I
		111th CONGRESS
		2d Session
		H. R. 5007
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2010
			Mr. Langevin (for
			 himself and Mr. Kennedy) introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To authorize the Administrator of the Small Business
		  Administration to make grants to assist small business concerns located in
		  areas affected by a major disaster and high unemployment, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Disaster Assistance
			 Grant Program Act of 2010.
		2.Grant
			 program
			(a)AuthorityThe Administrator of the Small Business
			 Administration is authorized to make grants to assist covered small
			 businesses.
			(b)Maximum grant
			 amountA grant made under subsection (a) shall be in an amount
			 not exceeding $25,000.
			(c)TerminationThe
			 Administrator is authorized to make grants under subsection (a) during the
			 2-year period beginning on the date of enactment of this Act.
			(d)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary.
			(e)DefinitionsIn
			 this section, the following definitions apply:
				(1)Covered small
			 businessThe term
			 covered small business means a small business concern located, on
			 the date a grant is made to such concern under subsection (a)—
					(A)in a State with an
			 unemployment rate that exceeds the unemployment rates of at least 75 percent of
			 all other States, as determined by the Administrator; and
					(B)in an area for
			 which the President has declared, during the 2-year period preceding such date,
			 a major disaster under section 401 of the Robert T. Stafford Disaster Relief
			 and Emergency Assistance Act (42 U.S.C. 5170).
					(2)Small business
			 concernThe term small business concern has the
			 meaning given such term under section 3(a) of the Small Business Act (15 U.S.C.
			 632(a)).
				(3)StateThe
			 term State means any of the 50 States and the District of
			 Columbia.
				
